Name: Decision No 663/68/ECSC of the Commission of 29 May 1968 amending Recommendation No 1-64 of the High Authority of 15 January 1964 addressed to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  iron, steel and other metal industries;  tariff policy;  international affairs;  European construction
 Date Published: 1968-06-05

 Avis juridique important|31968S0663Decision No 663/68/ECSC of the Commission of 29 May 1968 amending Recommendation No 1-64 of the High Authority of 15 January 1964 addressed to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community Official Journal L 125 , 05/06/1968 P. 0007 - 0007 Danish special edition: Series I Chapter 1968(I) P. 0118 English special edition: Series I Chapter 1968(I) P. 0124 Spanish special edition: Chapter 11 Volume 1 P. 0038 Portuguese special edition Chapter 11 Volume 1 P. 0038 DECISION No 663/68 ECSC OF THE COMMISSION of 29 May 1968 amending Recommendation No 1-64 of the High Authority of 15 January 1964 addressed to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Articles 2 to 5, 8, 14, 57, 71, 74, 81 and 86 of and Annex I to the Treaty establishing the European Coal and Steel Community; Having regard to Recommendation No 1-64 of the High Authority of 15 January 1964 addressed to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (Official Journal of the European Communities, No 8, 22 January 1964, p. 99-106); Having regard to the provisions of the General Agreement on Tariffs and Trade (GATT); Having regard to the Protocol signed at Geneva on 30 June 1967 following multilateral negotiations held within the framework of GATT; Whereas Recommendation No 1-64 of the High Authority was drawn up, as indicated in the preamble thereto, so as to be fully compatible with constructive participation by the Community in multilateral tariff negotiations within GATT; Whereas the Member States, assisted by the High Authority, with which they worked in close co-operation, negotiated and concluded the Geneva Protocol of 30 June 1967, thereby assuming an obligation to alter tariffs on, among other products, those iron and steel products which are the subject of Recommendation No 1-64; Whereas Recommendation No 1-64 of the High Authority must therefore be amended to the extent necessary to enable the Member States to fulfil their obligations under that Protocol; HAS ADOPTED THIS DECISION: Article 1 Article 2 (1) of Recommendation No 1-64 of the High Authority of 15 January 1964 shall be amended to read as follows: 1 "This Recommendation shall not apply where, in respect of specific tariff headings of individual Member States, it would entail disregard of bound tariff concessions granted to Contracting Parties to the GATT or of the obligations assumed by the Member States under the Geneva Protocol of 30 June 1967." Article 2 This Decision shall be notified to the Governments of the Member States and published in the Official Journal of the European Communities. It shall enter into force as regards each Government from the time of notification. Done at Brussels, 29 May 1968. For the Commission The President Jean REY